DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because they are considered to lack sufficient clarity. Drawings must be dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11-14, 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zach (US 4727965).
Claim 11 & 16;
Zach teaches a wheelchair (Col 1, Lines 6-10), comprising: a frame (Col. 1, Line 12); and two main drive wheels each coupled to a hand-rim for actuating the wheels in both directions of rotation and for braking (Col. 4, Lines 15-22); wherein the frame is equipped, on the left and right-hand side in relation to the normal direction of movement, by a left and right connecting means 3, with a left and right side shaft 1 (Col. 7, Lines 24-25 – shaft considered to have left and right sides) locking in a clockwise direction and freely rotating in a counterclockwise direction (- via ratchet mechanism-), a left and right hand-rim 2 being mounted freely rotating (Col. 3, Lines 16-19) in relation to a left and right side shaft (- rotates while attached to frame), without freedom of axial translation (Col 4, Lines 38-39 - hand rim 2 considered fixed axially in reference to 9), a left and right wheel being provided with a hub connected to the hand-rim by a connecting means locking in the clockwise direction (- via ratcheting), the hub comprising a means of braking 27 the rotation of the hub in relation to the left and right side shaft, actuated by a counterclockwise movement of the hand-rim in relation to the right side shaft (Col. 6, Lines 1-4); 
Claim 13;
Zach teaches the left and right connecting means comprise ratchet freewheels. (40 & 42)
Claim 14; 	
 	Zach teaches connection areas of the frame are respectively located between the left and right connecting means and the wheels. (Col. 7, Lines 24-25)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Zach (US 4727965) as applied to claim 1 above, and further in view of Folino (US 6428028).	
Zach teaches a connecting 3 means comprising roller elements (6 & 7 – element 3 considered to be integrally formed by rollers)
Folino teaches roller freewheels (Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the clutched roller bearings of Folino in place of bearing assembly of Zach to help prevent unwanted motion. (Folino, Col. 2, Lines 38-49)
Claims 15, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over by Zach (US 4727965) as applied to claims 11 & 16 above, and further in view of Lin (US 9687397)
Claim 15;
Zach teaches a wheelchair system with left and right connecting means 3. 
Lin teaches a wheelchair assembly with left and right connecting means comprise rapid-connection means of the left and right side shafts. (Fig. 6)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the rapid coupler of Lin with the hub assembly of Zach to allow for quick detachment of a wheel assembly for improved transport. (Lin, Col. 2, Lines 22-25) 
Claim 17; 
Zach teaches a wheelchair system comprising left and right wheels. (Col. 4, Lines 15-22)
Lin teaches a wheelchair assembly with each of the right and left wheels comprises a rapid-connection system. (Fig. 4)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the coupler of Lin with the hub assembly of Zach to allow for improved portability. (Lin, Col. 1, Lines 22-27)
Claim 18; 
Zach teaches a connection system for attaching a wheel hub to the frame (Fig. 1, 1 & 3). Zach does not teach a rapid-connection system. 
Lin teaches a rapid-connection system (Fig. 7) is formed by a rod 51 formed by two (-rod comprises two ends) sections free in relative rotation with a coaxial pin 53 passing through the rod, a wall of a front end of a portion having apertures for a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the coupler of Lin with the hub assembly of Zach to allow for attachment without the need for tools. (Lin, Col. 3, Lines 58-60)
Claims 19 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zach (US 4727965) in combination with Lin (US 9687397), as applied to claim 18, and in further view of Nasser (US 8931796)
Claim 19; 
Zach as modified above teaches a quick release the rapid-connection system. Zach as modified does not teach an anti-rotation mechanism formed by a tab, an end of the tab configured to be fixed to a wheelchair frame.
Nassar teaches a rapid-connection system further comprises an anti-rotation mechanism formed by a tab (Fig. 7A, 716), an end of the tab configured to be fixed to a wheelchair frame (Fig. 7B/7C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the tab structure of Nassar with the quick release the rapid-connection system of Zach as modified to allow for locking a geared wheel hub. (Col. 12, Lines 18 -23)
Claim 20;
Zach as modified teaches a rapid-connection system. Zach as modified does not teach an anti-rotation mechanism formed by a flat piece formed at the front end of the portion of the rod.
Nassar teaches a rapid-connection system comprises an anti-rotation mechanism formed by a flat piece (Fig. 7A, 716) formed at the front end of the portion of the rod. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the flat piece structure of Nassar with the quick release the rapid-connection system of Zach as modified to allow for locking a geared wheel hub. (Col. 12, Lines 18 -23)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Citation of wheelchair assemblies of merit are listed on the attached PTO-892 for reference.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES HARRIS whose telephone number is (571)272-2348. The examiner can normally be reached M-F 0800-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 




/M.A.H./Examiner, Art Unit 3611                                  


/JACOB D KNUTSON/Primary Examiner, Art Unit 3611